441 F.2d 266
Blaine A. JOHNSON, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 15052.
United States Court of Appeals, Fourth Circuit.
April 9, 1971.

John L. Hash, Huntington, W. Va., on brief for petitioner.
Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Leonard M. Wagman and Jack H. Weiner, Attys., N.L.R.B., on the brief, for respondent.
Before HAYNSWORTH, Chief Judge, and WINTER and BUTZNER, Circuit Judges.
PER CURIAM:


1
Petitioner, a discharged employee, seeks review of an order of the Board which concluded that his employer had committed unfair labor practices in the discharge of other employees but had not committed an unfair labor practice by his discharge since he was a supervisor within the meaning of § 2(11) of the Act. Our review of the record shows that there was substantial evidence that petitioner was a supervisor. It follows that his discharge for engaging in the employees' protest against unsafe working conditions did not violate the Act.


2
Petition dismissed.